IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

 STATE OF WASHINGTON,
 DEPARTMENT OF LABOR &                   No. 80408-1-I
 INDUSTRIES,
                                         ORDER GRANTING MOTION
                     Respondent,         FOR RECONSIDERATION,
                                         WITHDRAWING OPINION,
               v.                        AND SUBSTITUTING OPINION

 HOUSING AUTHORITY OF KING
 COUNTY,

                     Appellant.


       Respondent, Department of Labor and Industries, has filed a motion for

reconsideration of the opinion filed in the above matter on June 8, 2020. The court has

determined that respondent’s motion for reconsideration should be granted, the opinion

should be withdrawn and a substitute opinion be filed. Now, therefore, it is hereby

       ORDERED that respondent’s motion for reconsideration is granted. It is further

       ORDERED that the opinion filed on June 8, 2020, is withdrawn and a substitute

opinion be filed.